IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF I.A.I.R.              : No. 116 MAL 2019
                                         :
                                         :
PETITION OF: H.R., FATHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of April, 2019, the Petition for Allowance of Appeal is

DENIED.